Exhibit 10.1


Execution Version
            


LIMITED CONSENT AND AMENDMENT NO. 1 to AMENDED AND RESTATED CREDIT, SECURITY AND
GUARANTY AGREEMENT
This LIMITED CONSENT AND AMENDMENT No. 1 TO AMENDED AND RESTATED CREDIT,
SECURITY AND GUARANTY AGREEMENT (this “Amendment”) is made as of this 24th day
of August, 2018, by and among WRIGHT MEDICAL GROUP N.V., a public limited
liability company organized and existing under the laws of the Netherlands with
its corporate seat (statutaire zetel) in Amsterdam and registered with the Dutch
trade register under number 34250781, as a Guarantor (“Parent”), WRIGHT MEDICAL
GROUP, INC., a Delaware corporation (“Wright”), each of the direct and indirect
Subsidiaries of Parent set forth on the signature pages hereto (individually as
a “Borrower”, and collectively with Wright, the “Borrowers”), MIDCAP FUNDING IV
TRUST, a Delaware statutory trust, individually as a Lender, and as Agent (in
such capacity, together with its successors and assigns, “Agent”) and the other
financial institutions or other entities from time to time parties to the Credit
Agreement referenced below, each as a Lender.
RECITALS
A.Agent, Lenders, Parent and Borrowers have entered into that certain Amended
and Restated Credit, Security and Guaranty Agreement, dated as of May 7, 2018
(as amended, restated, amended and restated, supplemented or otherwise modified
prior to the date hereof, the “Existing Credit Agreement”; the Existing Credit
Agreement, as amended hereby, the “Credit Agreement”), pursuant to which the
Lenders have agreed to make certain advances of money and to extend certain
financial accommodations to Borrowers in the amounts and manner set forth in the
Credit Agreement.


B.Parent and certain of its Subsidiaries desire to consummate the Acquisition of
Cartiva, Inc., a Delaware corporation (“Cartiva”) through the merger of Cartiva
into Braves WMS, Inc., a Delaware corporation (“Acquisition Co.”) and a
wholly-owned Subsidiary of Wright, with Cartiva as the surviving company,
pursuant to the terms of that certain Agreement and Plan of Merger, dated as of
the date hereof, by and among Wright, Acquisition Co., Parent, Cartiva and
Fortis Advisors LLC, as representative (the “Cartiva Merger Agreement” and such
Acquisition, the “Cartiva Acquisition”).


C.In connection with the Cartiva Acquisition, Parent will enter into an
Underwriting Agreement with J.P. Morgan Securities LLC (“JPM Securities”)
pursuant to which JPM Securities will provide to Parent a firm commitment to
purchase an aggregate amount of Parent’s ordinary shares for consideration in an
aggregate amount equal to or greater than $440,000,000.00, prior to the date on
which the Cartiva Acquisition is consummated (the “Cartiva Acquisition
Underwriting Agreement” and such offering of Parent’s ordinary shares, the
“Cartiva Acquisition Offering”).


D.Parent and Borrowers have requested that Agent and the Lenders constituting at
least the Required Lenders (i) consent to the Cartiva Acquisition and (ii) amend
certain terms of the Existing Credit Agreement related to the Cartiva
Acquisition, and, on and subject to the conditions and terms set forth herein,
Agent and the Lenders constituting at least the Required Lenders have agreed to
(i) consent to the Cartiva Acquisition and (ii) so amend the Existing Credit
Agreement,




--------------------------------------------------------------------------------




as more fully set forth and subject to the terms and conditions herein.


AGREEMENT
NOW, THEREFORE, in consideration of the foregoing, the terms and conditions set
forth in this Amendment, and other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, Agent, Required Lenders,
Parent and Borrowers hereby agree as follows:
1.Defined Terms; Recitals. Capitalized terms used but not otherwise defined
herein shall have the meanings ascribed to them in the Credit Agreement
(including those capitalized terms used in the Recitals hereto). The Recitals
set forth above shall be construed as part of this Amendment as if set forth
fully in the body of this Amendment.
2.Limited Consent.


(a)On the First Amendment Effective Date, subject to the satisfaction of the
conditions and accordance with the terms set forth in this Amendment, including,
without limitation, the satisfaction of the conditions set forth in Section 5
hereof, Agent and each Required Lender hereby consents (the “Limited Consent”)
to:


(i)the consummation of the Cartiva Acquisition; provided, that (a) the Cartiva
Acquisition shall have been consummated in all material respects in accordance
with the terms of the Cartiva Merger Agreement, without giving effect to any
amendments, consents, waivers or other modifications thereto that are materially
adverse to the interests of Agent or Lenders, without the prior written consent
of Agent (such consent not to be unreasonably withheld, delayed or conditioned),
(b) no Event of Default under Section 10.1(a), 10.1(e) or 10.1(f) of the Credit
Agreement has occurred and is continuing, or would exist after giving pro forma
effect to, the Cartiva Acquisition, the Cartiva Acquisition Offering and the
other transactions contemplated in connection therewith, (c) all the Acquisition
Consideration paid or payable in cash in connection with the Cartiva Acquisition
constitutes Cartiva Acquisition Qualifying Consideration, (d) no Debt or Liens
are assumed or created (other than Permitted Liens and Permitted Debt) in
connection with Cartiva Acquisition, (e) prior to the consummation of the
Cartiva Acquisition, the Borrowers shall have delivered to Agent all materials
required by clauses (h) and (j) of the definition of Permitted Acquisition with
respect to the Cartiva Acquisition, (f) the Cartiva Acquisition is consummated
on or before February 28, 2019 (or such longer period as Agent may agree in its
sole discretion), (g) prior to the consummation of the Cartiva Acquisition,
Agent shall have received copies of all material amendments, supplements, and
modifications to the Cartiva Merger Agreement and all material documents related
thereto, and (h) Agent shall have received a fully executed copy of the Cartiva
Underwriting Agreement, in form and substance reasonably satisfactory to Agent,
and all material documents executed in connection therewith prior to August 31,
2018 (the conditions set forth in clauses (a) through (h) above, collectively,
the “Cartiva Acquisition Conditions”);


(ii)the formation of Acquisition Co., and agree that the Credit Parties shall
not be required to comply with the joinder requirements set forth in Section
4.11(a) and (d) with respect to Acquisition Co.; provided that (x) the Cartiva
Acquisition is


2

--------------------------------------------------------------------------------




consummated on or before February 28, 2019 (or such longer period as Agent may
agree in its sole discretion); and (y) the Credit Parties do not make any
Investment (other than any de minimis Investment) in Acquisition Co. prior to
the consummation of the Cartiva Acquisition; and


(iii)the provisions of the Credit Agreement (including, without limitation,
Section 5.6 of the Credit Agreement) to the contrary notwithstanding, the merger
of Acquisition Co. with and into Cartiva upon the consummation of the Cartiva
Acquisition in accordance with the Cartiva Merger Agreement.


(b)The Limited Consent is effective solely for the purposes set forth herein and
shall be limited precisely as written and shall not be deemed to (i) except as
expressly provided herein, be a consent to any amendment, waiver or modification
of any term or condition of the Credit Agreement or of any other Financing
Document; (ii) prejudice any right that Agent or the Lenders have or may have in
the future under or in connection with the Credit Agreement or any other
Financing Document; (iii) waive any Default and/or Event of Default that may
exist and is continuing as of the date hereof; or (iv) establish a custom or
course of dealing among the Parent and Borrowers, on the one hand, and Agent or
any Lender, on the other hand. Without limiting the foregoing or any other
provision in the Financing Documents, the parties hereto agree that the Credit
Parties shall be required to comply with the joinder requirements set forth in
Section 4.11(a) and (d) with respect to Cartiva and its Subsidiaries (as
applicable) following the consummation of the Cartiva Acquisition.


3.Amendments to the Existing Credit Agreement. Subject to the terms and
conditions of this Amendment, including, without limitation, the satisfaction of
the conditions set forth in Section 5 hereof, the Existing Credit Agreement is
hereby amended as follows:


(a)Section 1.1 of the Existing Credit Agreement is hereby amended by adding the
new defined terms below in alphabetical order therein:


“Cartiva Acquisition” has the meaning given to such term in the First Amendment.


“Cartiva Acquisition Conditions” has the meaning given to such term in the First
Amendment.


“Cartiva Acquisition Escrow Account” means that certain Deposit Account of
Wright maintained pursuant to the Cartiva Merger Agreement in connection with
the Cartiva Acquisition; provided, that at no time shall such Deposit Account
contain any funds other than (or in excess of) those required to be contributed
therein in accordance with the Cartiva Merger Agreement.


“Cartiva Acquisition Offering” has the meaning given to such term in the First
Amendment.


“Cartiva Acquisition Qualifying Consideration” means (a) the Acquisition
Consideration paid by the Credit Parties in connection with the Cartiva
Acquisition


3

--------------------------------------------------------------------------------




from the proceeds of the Cartiva Acquisition Offering and (b) such additional
amounts required to pay the Final Surplus (as defined in the Cartiva Merger
Agreement) and reasonable out-of-pocket fees, costs and expenses incurred in
connection with the Cartiva Acquisition (including under the Cartiva Acquisition
Underwriting Agreement) in an aggregate amount not to exceed Thirty-Five Million
Dollars ($35,000,000) with respect to this clause (b).


“Cartiva Acquisition Underwriting Agreement” has the meaning given to such term
in the First Amendment.


“Cartiva Merger Agreement” has the meaning given to such term in the First
Amendment.


“First Amendment” means that certain Limited Consent and Amendment No. 1 to
Amended and Restated Credit, Security and Guaranty Agreement, dated as of August
24, 2018, among Parent, the Borrowers, Agent and Required Lenders.


(b)Section 1.1 of the Existing Credit Agreement is hereby amended by amending
the definition of “Permitted Acquisition” by:


(i)amending and restating clause (i) in its entirety as follows:


“(i) the total consideration paid or payable (including without limitation,
costs and expenses, deferred purchase price, seller notes and other liabilities
incurred, assumed or to be reflected on a consolidated balance sheet of the
Credit Parties and their Subsidiaries after giving effect to such Acquisition
but excluding any equity interests issued as consideration for such Acquisition)
(“Acquisition Consideration”) shall be in an amount not to exceed (A) (i)
$15,000,000 in the aggregate for all such Acquisitions in the twelve (12) month
period following the Original Closing Date, (ii) $30,000,000 in the aggregate
for all such Acquisitions in any succeeding twelve (12) month period occurring
thereafter and (B) $75,000,000 in the aggregate for all such Acquisitions from
the Original Closing Date through the term of this Agreement; provided that the
foregoing caps in (A) and (B) shall not apply (x) in the case of the Cartiva
Acquisition, to Acquisition Consideration constituting Cartiva Acquisition
Qualifying Consideration, (y) in the case of the Imascap Acquisition, and (z) to
the extent otherwise agreed in writing by Agent; and”; and
(ii)amending and restating the final sentence at the end of such definition as
follows:


“Notwithstanding the foregoing, the Imascap Acquisition and, upon the
satisfaction of the Cartiva Acquisition Conditions, the Cartiva Acquisition
shall each constitute a Permitted Acquisition.”.




4

--------------------------------------------------------------------------------




(c)Section 1.1 of the Existing Credit Agreement is hereby amended by amending
the definition of “Permitted Debt” by:


(i)amending clause (q) thereof by adding the phrase “(other than the Cartiva
Acquisition; provided that, for the avoidance of doubt, Final Surplus (as
defined in the Cartiva Merger Agreement) does not constitute an earn-out
obligation or other similar contingent purchase price obligation for purposes of
this clause (q))” following “Permitted Acquisition” in the second line thereof;
and


(ii)amending clause (z) thereof by adding the phrase “(other than the Cartiva
Acquisition; provided that, for the avoidance of doubt, Final Surplus (as
defined in the Cartiva Merger Agreement) does not constitute Debt for purposes
of this clause (z))” following “Permitted Acquisition” in the second line
thereof.


(d)Section 5.14(c) of the Existing Credit Agreement is hereby amended by
amending and restating clause (iv) as follows:


“(iv) escrow (which, for the avoidance of doubt shall include the Wright
Settlement Escrow Account and the Cartiva Acquisition Escrow Account), trust and
fiduciary accounts”.


4.Representations and Warranties. Each Credit Party hereby confirms that all of
the representations and warranties set forth in the Credit Agreement are true
and correct in all material respects (without duplication of any materiality
qualifier in the text of such representation or warranty) with respect to such
Credit Party as of the date hereof, except to the extent that any such
representation or warranty relates to a specific date in which case such
representation or warranty shall be true and correct in all material respects as
of such earlier date (without duplication of any materiality qualifier in the
text of such representation or warranty).


5.Conditions to Effectiveness. This Amendment shall become effective as of the
date on which each of the following conditions have been satisfied, as
determined by Agent in its reasonable discretion (such date, the “First
Amendment Effective Date”):
 
(a)Agent shall have received (including by way of facsimile or other electronic
transmission) a duly authorized, executed and delivered counterpart of the
signature page to this Amendment from each Credit Party, Agent and the Required
Lenders;


(b)all representations and warranties of the Credit Parties contained herein
shall be true and correct in all material respects (without duplication of any
materiality qualifier in the text of such representation or warranty) as of the
date hereof, except to the extent that any such representation or warranty
relates to a specific date in which case such representation or warranty shall
be true and correct in all material respects as of such earlier date (without
duplication of any materiality qualifier in the text of such representation or
warranty) (and such parties’ delivery of their respective signatures hereto
shall be deemed to be its certification thereof);




5

--------------------------------------------------------------------------------




(c)Agent shall have received a fully executed copy of the Cartiva Merger
Agreement, all schedules and exhibits thereto, and all material agreements and
documents executed in connection therewith; and


(d)both immediately before and after giving effect to this Amendment, no Default
or Event of Default shall have occurred and be continuing or result therefrom.


6.Costs and Fees. Parent and Borrowers shall be responsible for the payment of
all reasonable, documented and invoiced out-of-pocket costs and fees of Agent’s
counsel incurred in connection with the preparation, negotiation, execution and
delivery of this Amendment and any related Financing Documents.


7.No Waiver or Novation. The execution, delivery and effectiveness of this
Amendment shall not, except as expressly provided in this Amendment, operate as
a waiver of any right, power or remedy of Agent, nor constitute a modification
or waiver of any provision of the Credit Agreement, the Financing Documents or
any other documents, instruments and agreements executed or delivered in
connection with any of the foregoing. Nothing herein is intended or shall be
construed as a waiver of any existing Defaults or Events of Default under the
Credit Agreement or other Financing Documents or any of Agent’s rights and
remedies in respect of such Defaults or Events of Default. This Amendment
(together with any other document executed in connection herewith) is not
intended to be, nor shall it be construed as, a novation of the Credit
Agreement.


8.Reaffirmation. Except as specifically amended pursuant to the terms hereof,
each Credit Party hereby acknowledges and agrees that the Credit Agreement and
all other Financing Documents (and all covenants, terms, conditions and
agreements therein) shall remain in full force and effect, and are hereby
ratified and confirmed in all respects by such Credit Party. Each Credit Party
covenants and agrees to comply with all of the terms, covenants and conditions
of the Credit Agreement and the Financing Documents, notwithstanding any prior
course of conduct, waivers, releases or other actions or inactions on Agent’s or
any Lender’s part which might otherwise constitute or be construed as a waiver
of or amendment to such terms, covenants and conditions. Each Credit Party
confirms and agrees that all security interests and Liens granted to Agent
continue in full force and effect, and all Collateral remains free and clear of
any Liens, other than those granted to Agent and Permitted Liens.


9.Miscellaneous.


(a)Reference to the Effect on the Credit Agreement and Financing Documents. On
and after the date hereof, (i) this Amendment shall constitute a “Financing
Document” under and as defined in the Credit Agreement and the other Financing
Documents and (ii) each reference in the Credit Agreement to “this Amendment,”
“hereunder,” “hereof,” “herein,” or words of similar import shall mean and be a
reference to the Credit Agreement, as amended by this Amendment.
   
(b)Incorporation of Credit Agreement Provisions. The provisions contained in
Section 11.6 (Indemnification), Section 13.8 (Governing Law; Submission to
Jurisdiction) and


6

--------------------------------------------------------------------------------




Section 13.9 (Waiver of Jury Trial) of the Credit Agreement are incorporated
herein by reference to the same extent as if reproduced herein in their
entirety.


(c)Headings. Section headings in this Amendment are included for convenience of
reference only and shall not constitute a part of this Amendment for any other
purpose.


(d)Counterparts. This Amendment may be signed in any number of counterparts,
each of which shall be deemed an original and all of which when taken together
shall constitute one and the same instrument. Delivery of an executed
counterpart of this Amendment by facsimile or by electronic mail delivery of an
electronic version (e.g., .pdf or .tif file) of an executed signature page shall
be effective as delivery of an original executed counterpart hereof and shall
bind the parties hereto.


(e)Entire Agreement.    This Amendment constitutes the entire agreement and
understanding among the parties hereto and supersedes any and all prior
agreements and understandings, oral or written, relating to the subject matter
hereof.


(f)Severability. In case any provision of or obligation under this Amendment
shall be invalid, illegal or unenforceable in any applicable jurisdiction, the
validity, legality and enforceability of the remaining provisions or
obligations, or of such provision or obligation in any other jurisdiction, shall
not in any way be affected or impaired thereby.


(g)Successors/Assigns. This Amendment shall bind, and the rights hereunder shall
inure to, the respective successors and assigns of the parties hereto, subject
to the provisions of the Credit Agreement and the other Financing Documents.
[SIGNATURES APPEAR ON FOLLOWING PAGES]





7

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, intending to be legally bound, the undersigned have executed
this Amendment of the day and year first hereinabove set forth.




AGENT:
MIDCAP FUNDING IV TRUST,

as Agent


By:     Apollo Capital Management, L.P.,
its investment manager


By:    Apollo Capital Management GP, LLC,
its general partner


By: /s Maurice Amsellem
Name: Maurice Amsellem
Title: Authorized Signatory






LENDERS:
MIDCAP FUNDING IV TRUST,

as a Lender


By:     Apollo Capital Management, L.P.,
its investment manager


By:    Apollo Capital Management GP, LLC,
its general partner


By: /s Maurice Amsellem
Name: Maurice Amsellem
Title: Authorized Signatory


MIDCAP FINANCIAL TRUST


By:     Apollo Capital Management, L.P.,     
its investment manager


By:     Apollo Capital Management GP, LLC,
its general partner


    
By: /s Maurice Amsellem
Name: Maurice Amsellem
Title: Authorized Signatory






8

--------------------------------------------------------------------------------




LENDERS:
APOLLO INVESTMENT CORPORATION,
as a Lender


By: Apollo Investment Management, L.P., as Advisor


By: ACC Management, LLC, as its General Partner


By: /s Tanner Powell
Name: Tanner Powell
Title: Authorized Signatory



9

--------------------------------------------------------------------------------






WRIGHT:








WRIGHT MEDICAL GROUP, INC.


By:/s Lance A. Berry
Name: Lance A. Berry
Title: Senior Vice President and Chief Financial Officer


BORROWERS:


BIOMIMETIC THERAPEUTICS CANADA, INC.


By:/s W. Dean Morgan
Name: W. Dean Morgan
Title: Vice President
 
BIOMIMETIC THERAPEUTICS LLC


By:/s Lance A. Berry
Name: Lance A. Berry
Title: Treasurer
 
BIOMIMETIC THERAPEUTICS USA, INC.


By:/s W. Dean Morgan
Name: W. Dean Morgan
Title: Vice President
 
INBONE TECHNOLOGIES, INC.


By:/s W. Dean Morgan
Name: W. Dean Morgan
Title: Vice President, Tax and Treasury
 
ORTHOHELIX SURGICAL DESIGNS, INC.


By:/s W. Dean Morgan
Name: W. Dean Morgan
Title: Treasurer



10

--------------------------------------------------------------------------------




 
ORTHOPRO, L.L.C.


By:/s Lance A. Berry
Name: Lance A. Berry
Title: President and Chief Financial Officer
 
SOLANA SURGICAL, LLC


By: Wright Medical Group, Inc., its sole member


By:/s Lance A. Berry
Name: Lance A. Berry
Title: Senior Vice President and Chief Financial Officer
 
TORMIER US HOLDINGS, INC.


By:/s W. Dean Morgan
Name: W. Dean Morgan
Title: Treasurer
 
TORNIER, INC.


By: /s W. Dean Morgan
Name: W. Dean Morgan
Title: Treasurer
 
TROOPER HOLDINGS INC.


By:/s W. Dean Morgan
Name: W. Dean Morgan
Title: Treasurer
 
WHITE BOX ORTHOPEDICS, LLC


By: /s Lance A. Berry
Name: Lance A. Berry
Title: President and Chief Financial Officer



11

--------------------------------------------------------------------------------




 
WRIGHT MEDICAL CAPITAL, INC..


By: /s W. Dean Morgan
Name: W. Dean Morgan
Title: Vice President, Tax and Treasury
 
WRIGHT MEDICAL TECHNOLOGY, INC.


By:/s W. Dean Morgan
Name: W. Dean Morgan
Title: Vice President, Tax and Treasury
 
WRIGHT MEDICAL GROUP INTELLECTUAL PROPERTY, INC.


By: /s W. Dean Morgan
Name: W. Dean Morgan
Title: Vice President, Tax and Treasury



12

--------------------------------------------------------------------------------






GUARANTOR AND PARENT:


WRIGHT MEDICAL GROUP N.V.


By: /s Lance A. Berry
Name: Lance A. Berry
Title: Senior Vice President and Chief Financial Officer







13